Citation Nr: 0101237	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of payment of burial 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND


The veteran had active duty service from April 1975 to June 
1976.  The appellant is the veteran's mother.

This appeal arose from a May 1999 decision of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that the appellant's claim for 
service connection for the cause of the veteran's death for 
the purpose of payment of burial benefits was not well 
grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The claims folder included a copy of the veteran's death 
certificate, which indicated that an autopsy had been 
performed.  However, a copy of the autopsy report was not 
part of the record before the Board.  The autopsy report 
should be obtained prior to a final determination of the 
appellant's claim.

Furthermore, the appellant has argued that the medications 
that the veteran had been taking for his service-connected 
dysthymic disorder contributed to the overdose of 
Propoxyphene which resulted in his death.  While the death 
certificate suggests that multiple therapeutic drug use 
contributed to, but had not resulted in, the underlying cause 
of death, there is no definitive objective opinion of record 
as to the role that the drugs taken for the service-connected 
psychiatric disorder may or may not have played in the 
overdose that ultimately caused the veteran's death.  Such an 
opinion would be helpful in ascertaining entitlement to the 
claimed benefit.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the coroner's 
office and request that they provide a 
copy of the veteran's autopsy report.  Any 
authorization required of the appellant 
for the release of these records must be 
obtained.  All efforts to obtain this 
report must be fully documented for the 
record.  If the report is not available, 
it must be so stated for the record.

2.  The RO should refer the claims folder 
to the appropriate specialists, to 
include, but not limited to, a pharmacist 
and/or a psychiatrist, in order to obtain 
an opinion as to whether it is at least as 
likely as not that the medications that 
the veteran had been taking for his 
service-connected dysthymic disorder 
contributed to his fatal overdose of 
Propoxyphene taken for his non-service-
connected osteoarthritis.  The claims 
folder must be made available to the 
examiner(s) prior to the review of the 
record, and the opinion expressed must 
indicate that the claims file has been 
reviewed.  A complete rationale for the 
opinion expressed must be provided.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




